DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 04 October 2019 and 08 June 2020 have been considered by the examiner.

Drawings
The drawings filed on 04 October 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (EP 2 890 567 B1), hereinafter Fu 1, in view of Kimbrell (US PGPub 2003/0116744 A1).
With regard to Claim 1, Fu 1 discloses a fabric printable medium (Fig. 1; medium 100; ¶0015) comprising:
a. a fabric base substrate (¶0011-0013; Figs. 1-2; core layer 108), with an image-side and a back-side (¶0011-0012; Figs. 1-2); 
b. an adhesion promoting layer (104; ¶0038), applied to the image-side of the fabric base substrate (Figs. 1-2; core layer 108/substrate 102), comprising a polymeric compound and a physical networking component (¶0039-0042); 
(106; ¶0047), applied over the adhesion promoting layer (104), comprising a first and a second crosslinked polymeric network (¶0052; ¶0062); and 
d. a barrier layer (110; ¶0012), applied to the back-side of the fabric base substrate (¶0012; Fig. 2), comprising polymeric binders (¶0029) and filler particles with flame retardancy properties (¶0033).
Fu 1 discloses a water proofing treatment including a water-repellant agent applied to the fabric base substrate (¶0040, polyacrylate via the adhesion promoting layer applied to the surface of the barrier layer on top of the fabric core layer, ¶0068), however does not explicitly disclose the fabric base substrate having a water proofing treatment including a water-repellant agent applied thereto.
The secondary reference of Kimbrell discloses fabric base substrate having a water proofing treatment including a water-repellant agent applied thereto (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the waterproofing treatment of Kimbrell, with the fabric of Fu 1, in order to impart durable water and oil repellency from penetrating into the fibers of the textile, as taught by Kimbrell (¶0003).

With regard to Claim 2, Fu 1 discloses a water repellent agent (¶0040, polyacrylate), however does not explicitly disclose wherein the water-repellent agent (is applied to the fabric substrate) comprises a fluorocarbon polymer, polyacrylate with perfluoro side chain, a polyvinylidene chloride emulsion, a polyolefin emulsion, a poly(ethyl-terephthalate) emulsion, an aqueous wax dispersion, a perfluorooctane sulfonate, a perfluorooctanoic acid, a paraffin wax, paraffin wax plus aluminum salt, paraffin wax plus chromium salt, a fatty acid, a hydrogen siloxane emulsion, or a combination thereof.
Kimbrell discloses the water-repellent agent (applied to the fabric substrate) comprises a fluorocarbon polymer, polyacrylate with perfluoro side chain, a polyvinylidene chloride emulsion, a polyolefin emulsion, a poly(ethyl-terephthalate) emulsion, an aqueous wax dispersion, a perfluorooctane sulfonate, a perfluorooctanoic acid, a paraffin wax, paraffin wax plus aluminum salt, paraffin wax plus chromium salt, a fatty acid, a hydrogen siloxane emulsion, or a combination thereof (Abstract).

With regard to Claim 3, Kimbrell further discloses wherein the water-repellent agent is a fluorocarbon polymer (Abstract).

With regard to Claim 4, Fu 1 further discloses wherein in the adhesion promoting layer, the physical networking component comprises an acrylate copolymer, a polyethylene glycol copolymer, a polyurethane copolymer, an isophorone diisocyanate, or a combination thereof (¶0040), and wherein the physical networking component has a weight average molecular weight from 300,000 Mw to 1,000,000 Mw (¶0040; this is an inherent property of the component/compound).

With regard to Claim 5, Fu 1 further discloses wherein, in the adhesion promoting layer, the polymeric compound is an acrylic polymers or copolymers, vinyl acetate polymers or copolymers, polyester polymers or copolymers, vinylidene chloride polymers or copolymers, butadiene polymers or copolymers, styrene-butadiene polymers or copolymers, acrylonitrile- butadiene polymers or copolymers, or a combination thereof (¶0040).

Fu 1 further discloses wherein the adhesion promoting layer is applied at a dry coat weight ranging from about 0.05 gsm to about 15 gsm coat weight (¶0045).

With regard to Claim 7, Fu 1 further discloses wherein, in the ink-receiving coating layer, the first crosslinked polymeric network and the second crosslinked polymeric network are different and independently comprises polyacrylate, polyurethane, vinyl-urethane, acrylic urethane, polyurethane-acrylic, polyether polyurethane, polyester polyurethane, polycaprolactam polyurethane, polyether polyurethane, alkyl epoxy resin, epoxy novolac resin, polyglycidyl resin, polyoxirane resin, polyamine, styrene maleic anhydride, a derivative thereof, or a combination thereof (¶0062, self-crosslinking acrylic polymers may be used).

With regard to Claim 8, Fu 1 further discloses wherein the ink-receiving coating layer has a coat-weight ranging from about 3 gsm to about 30 gsm (¶0056).

With regard to Claim 9, Fu 1 further discloses wherein, in the barrier layer, the polymeric binder is a polymer, or a copolymer, selected from the group consisting of acrylic polymers or copolymers, vinyl acetate polymers or copolymers, polyester polymers or copolymers, vinylidene chloride polymers or copolymers, butadiene polymers or copolymers, styrene- butadiene polymers or copolymers and acrylonitrile-butadiene polymers or copolymers (¶0029-0031).

With regard to Claim 10, Fu 1 further discloses wherein in the barrier layer, the filler particles with flame retardancy properties is selected from the group consisting of phosphorus-(¶0033).

With regard to Claim 12, Fu 1 further discloses a pressure sensitive adhesive coating layer that is applied on top of the barrier coating layer (¶0072).

With regard to Claim 14, Fu 1 further discloses a method for forming a fabric printable medium (¶0065) comprising: a. providing a fabric base substrate, with an image-side and a back-side, having a water proofing treatment including a water-repellant agent applied thereto; b. applying an adhesion promoting layer, on the image-side of the fabric base substrate, the adhesion promoting layer comprising a polymeric compound and a physical networking component; c. applying an ink-receiving coating layer, on the image-side of the fabric base substrate, over the adhesion promoting layer, comprising a first and a second crosslinked polymeric network; and d. applying a barrier layer on the back-side of the fabric base substrate, comprising polymeric binders and filler particles with flame retardancy properties.
Regarding the limitations above, this claim recites limitations that are similar and in the same scope of invention as claim 1 above; therefore claim 14 is rejected for the same rejection rationale/basis as described in claim 1.

With regarding Claim 15, Fu 1 further discloses a printing method (¶0065; 0074) comprising: a. obtaining a fabric printable medium comprising a fabric base substrate, with an image-side and a back-side, having a water proofing treatment including a water- repellant agent applied thereto; an adhesion promoting layer, applied to the image-side on the fabric base substrate, the adhesion promoting layer comprising a polymeric compound and a physical (¶0074; ¶0001).
Regarding the limitations in “a.” above, this claim recites limitations that are similar and in the same scope of invention as claim 1 above; therefore claim 15 is rejected for the same rejection rationale/basis as described in claim 1.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fu 1, in view of Kimbrell, and further in view of Fu et al. (US PGPub 2016/0243870 A1), hereinafter Fu 2.
With regard to Claim 11, Fu 1-Kimbrell do not explicitly disclose wherein the barrier layer is applied to the fabric base substrate at a dry coat-weight range from about 5 gsm to about 60 gsm.
The tertiary reference of Fu 2 discloses wherein the barrier layer is applied to the fabric base substrate at a dry coat-weight range from about 5 gsm to about 60 gsm (¶0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dry coat-weight range barrier layer of Fu, with the combination of Fu 1-Kimbrell, in order to adapt to the weight of the layers present so that the final product is curl balanced in all the conditions, as taught by Fu (¶0046).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fu 1, in view of Kimbrell, and further in view of Servante et al. (US PGPub 2011/0236611 A1), hereinafter Servante.
Fu 1-Kimbrell does not explicitly disclose a release layer that is applied on top of the pressure sensitive adhesive coating layer.
The tertiary reference of Servante discloses a release layer that is applied on top of the pressure sensitive adhesive coating layer (¶0062; Claim 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the release layer of Servante, with the combination of Fu 1-Kimbrell, in order to transfer from a release liner, as taught by Servante (¶0062).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853